Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method of forming a composite panel, comprising:
providing an initial composite material;
heating the initial composite material;
molding the initial composite material to form a preliminary composite panel having a main body connected to an outer edge and a laminate layer secured to the outer edge; and
folding an exterior edge portion of the outer edge over an interior edge portion to provide an external folded edge having the laminate layer on at least a portion of an outer surface.

Nemchick (US 6673187), Shaw (US 7666269) and Boggs (US 8453696) teach a method of forming a composite panel, comprising: providing an initial composite material; heating the initial composite material; molding the initial composite material to form a preliminary composite panel. The references do not teach molding the initial composite material to form a preliminary composite panel having a main body connected to an outer edge and a laminate layer secured to the outer edge; and folding 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW HOOVER/Examiner, Art Unit 1748                                            /JACOB T MINSKEY/                                                                                  Primary Examiner, Art Unit 1748